IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Scott,                           :
                     Appellant        :
                                      :
              v.                      :    No. 154 C.D. 2013
                                      :
City of Philadelphia,                 :
Zoning Board of Adjustment            :
and FT Holdings L.P.                  :


PER CURIAM                         ORDER


              NOW, September 7, 2017, having considered appellant’s application

for reargument and appellee FT Holdings, L.P.’s answer in response thereto, the

application is denied.